Taylor, C. J.
Recently, at the present term, in the case of State ex rel. Guyton, Clerk, v. A. C. Croom, Comptroller, a mandamus proceeding originating in this court, *189we have held that Chapter 4121, laws of 1893, making provision for the transmission of funds by the State Treasurer to the Clerks of the Circuit Courts for the payment of jurors and witnesses before grand juries, upon the requisition of such clerks to the Comptroller, was constitutional, and that when such requisitions were presented to the Comptroller it was his duty to endorse the same for such sum as in his judgment was necessary for the object to be met, and, in effect, that it was the duty of the Governor, under the provisions of said Chapter 4121, read in connection with sections six and twenty-four of Article Four of the constitution, to countersign such requisitions with the Comptroller, and that when so signed by the Comptroller and Governor, it was the duty of the State Treasurer to transmit the amount authorized by the Comptroller to the clerk making the requisition. We are still satisfied with the correctness of the holdings in that case. The relator in that case now applies for a writ of mandamus against the State Treasurer to compel him to transmit the amount endorsed on the requisition by the Comptroller in response to the alternative writ in the former case, but in his petition for the writ he fails to show that such endorsement of such requisition by the Comptroller has been countersigned by the Governor. As was held in the former case, it becomes the duty of the Treasurer to transmit the money only when such requisition endorsed by the Comptroller has been countersigned by the Governor, and in the absence of a showing that such countersigning has been had here, the application for the alternative writ must be denied, and it is so ordered at the cost of relator.
Carter. Hocker, Shackleford and Cockrell, JJ., concur.
Whitfield, J., being disqualified, took no part in the decision of the case.